

NEITHER THIS NOTE NOR THE SHARES OF SERIES A CONVERTIBLE PREFERRED STOCK OR
COMMON STOCK ISSUABLE UPON CONVERSION OF THIS NOTE HAS BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAW, AND SUCH
SECURITIES MAY NOT BE SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT UNDER SAID ACT OR STATE LAW OR AN OPINION OF
COUNSEL THAT SUCH REGISTRATION IS NOT REQUIRED.


$1,000,000
 
New York, New York
July 20, 2006



JORDAN 1 HOLDINGS COMPANY


CONVERTIBLE NOTE DUE JULY 20, 2011


FOR VALUE RECEIVED, Jordan 1 Holdings Company, a Delaware corporation (the
“Company”), hereby promises to pay to the order of Barron Partners LP or
registered assigns (the “Holder”), the principal amount of one million dollars
($1,000,000) on July 20, 2011 (“Maturity Date”). Interest, on the outstanding
principal balance shall be paid monthly on the fifteenth (15th) day of each
month, commencing August 15, 2006 at the rate of (i) three percent (3%) per
annum until December 2, 2006, (ii) twelve percent per annum (12%) from December
3, 2006 until January 30, 2007 and (iii) fourteen percent (14%) per annum
thereafter. Interest shall be computed on the basis of a 360-day year, using the
number of days actually elapsed. This Note is issued pursuant to a securities
purchase agreement (the “Purchase Agreement”) between the Company and Barron
Partners LP and the equity investors named therein.


Article 1.
Covenants of the Company
 
(a) Restated Certificate of Incorporation. The Company has obtained the consent
of the holders of a majority of its outstanding shares of common stock, par
value $.0001 per share, such consent to become effective twenty (20) days after
the Company shall have filed a definitive information statement pursuant to
Regulation 14C of the Securities and Exchange Commission (the “Commission”)
pursuant to the Securities Exchange Act of 1934, as amended. The Company shall,
not later than one hundred twenty (120) days from the issuance of this Note,
file the Restated Certificate, as defined in the Agreement, with the Secretary
of State of the State of Delaware. In order to file the Restated Certificate as
required by this Section 1(a), the Company shall promptly (i) prepare and file
an information statement with the Commission pursuant to said Regulation 14C
with respect to the Restate Certificate and such other matters as the Company
shall reasonably determine and (ii) shall use its commercially reasonable
efforts to obtain the approval of the Commission to file a definitive
information statement.
 
(b) Fundamental Transaction. The Company shall not enter into any agreement with
respect to any Fundamental Transaction, or consummate any Fundamental
Transaction without the approval of the Holder.
 
Article 2.
Events of Default; Acceleration


(a) Events of Default Defined. The entire unpaid principal amount of this Note,
together with interest thereon shall, on written notice to the Company given by
the holders of this Note, forthwith become and be due and payable if any one or
more the following events (“Events of Default”) shall have occurred (for any
reason whatsoever and whether such happening shall be voluntary or involuntary
or be affected or come about by operation of law pursuant to or in compliance
with any judgment, decree, or order of any court or any order, rule or
regulation of any administrative or governmental body) and be continuing. An
Event of Default shall occur:
 

--------------------------------------------------------------------------------


(i) if failure shall be made in the payment of the principal or interest on the
Note when and as the same shall become due and such failure shall continue for a
period of ten (10) business days after such payment is due; or
 
(ii) if the Company shall violate or breach any of the representations,
warranties and covenants contained in this Note or the Registration Rights
Agreement and such violation or breach shall continue for thirty (30) days after
written notice of such breach shall been received by the Company from the
Holder; or
 
(iii) if the Company or any Significant Subsidiary (which term shall mean any
subsidiary of the Company which would be considered a significant subsidiary, as
defined in Rule 1-02 of Regulation S-X of the Commission pursuant to the
Securities Act of 1933, as amended, shall consent to the appointment of a
receiver, trustee or liquidator of itself or of a substantial part of its
property, or shall admit in writing its inability to pay its debts generally as
they become due, or shall make a general assignment for the benefit of
creditors, or shall file a voluntary petition in bankruptcy, or an answer
seeking reorganization in a proceeding under any bankruptcy law (as now or
hereafter in effect) or an answer admitting the material allegations of a
petition filed against the Company or any Significant Subsidiary, in any such
proceeding, or shall by voluntary petition, answer or consent, seek relief under
the provisions of any other now existing or future bankruptcy or other similar
law providing for the reorganization or winding up of corporations, or an
arrangement, composition, extension or adjustment with its or their creditors,
or shall, in a petition in bankruptcy filed against it or them be adjudicated a
bankrupt, or the Company or any Significant Subsidiary or their directors or a
majority of its stockholders shall vote to dissolve or liquidate the Company or
any Significant Subsidiary other than a liquidation involving a transfer of
assets from a Subsidiary to the Company or another Subsidiary; or
 
(iv) if an involuntary petition shall be filed against the Company or any
Significant Subsidiary seeking relief against the Company or any Significant
Subsidiary under any now existing or future bankruptcy, insolvency or other
similar law providing for the reorganization or winding up of corporations, or
an arrangement, composition, extension or adjustment with its or their
creditors, and such petition shall not be vacated or set aside within ninety
(90) days from the filing thereof; or
 
(v) if a court of competent jurisdiction shall enter an order, judgment or
decree appointing, without consent of the Company or any Significant Subsidiary,
a receiver, trustee or liquidator of the Company or any Significant Subsidiary,
or of all or any substantial part of the property of the Company or any
Significant Subsidiary, or approving a petition filed against the Company or any
Significant Subsidiary seeking a reorganization or arrangement of the Company or
any Significant Subsidiary under the Federal bankruptcy laws or any other
applicable law or statute of the United States of America or any State thereof,
or any substantial part of the property of the Company or any Significant
Subsidiary shall be sequestered; and such order, judgment or decree shall not be
vacated or set aside within ninety (90) days from the date of the entry thereof;
or
 
(vi) if, under the provisions of any law for the relief or aid of debtors, any
court of competent jurisdiction shall assume custody or control of the Company
or any Significant Subsidiary or of all or any substantial part of the property
of the Company or any Significant Subsidiary and such custody or control shall
not be terminated within ninety (90) days from the date of assumption of such
custody or control.
 
-2-

--------------------------------------------------------------------------------


(b) Rights of Note Holder. Nothing in this Note shall be construed to modify,
amend or limit in any way the right of the holder of this Note to bring an
action against the Company.
 
Article 3.
Conversion


(a) Conversion.
 
(i) This Note shall be convertible in whole at any time and in part from time to
time commencing December 2, 2006 into such number of shares of Common Stock, as
is determined by dividing the principal amount of this Note and accrued
interest, or such portion thereof as the holder seeks to convert, by the
Conversion Price then in effect, subject to the 4.9% Limitation, as defined in
Section 3(f) of this Note. Upon such conversion, this Note and the Company’s
obligations, including the obligation to pay interest, under this Note, to the
extent that principal and interest on this Note is converted, shall terminate.
 
(ii) Notwithstanding any other provisions of this Note, the holder shall have no
right to convert this Note to the extent that the Company shall have paid
principal and interest on this Note or otherwise caused this Note to be paid, by
5:30 P.M., New York City time on December 2, 2006. The holder shall have all of
the conversion rights set forth in this Article 3 with respect to any unpaid
principal and interest on this Note which shall not have been paid by the time
set forth in the preceding sentence. Any partial payment shall be applied first
to interest and thereafter to principal.
 
(b) Definitions.
 
(i) The term “Conversion Shares” shall mean the shares of Common Stock issuable
upon conversion of the Note.
 
(ii) The term “Common Stock” shall have the meaning set forth in the Purchase
Agreement.
 
(c) Conversion Price. The Conversion Price shall be thirty cents ($.30) per
share, subject to adjustment as hereinafter provided. Notwithstanding the
foregoing, in the event that the Restated Certificate shall not have been filed
on the date that the holder elects to convert this Note, the Conversion Price
shall be two tenths of one cent ($.002) per share.
 
(d) Procedure for Conversion. Holders shall effect conversions by providing the
Company with the form of conversion notice attached hereto as Annex A (a “Notice
of Conversion”) as fully and originally executed by the Holder, together with
the delivery by the Holder to the Company of this Note, with this Note being
duly endorsed in full for transfer to the Company or with an applicable stock
power duly executed by the Holder in the manner and form as deemed reasonable by
the transfer agent of the Common Stock. Each Notice of Conversion shall specify
the principal amount of this Note to be converted, the principal amount of this
Note outstanding prior to the conversion at issue, the principal amount of this
Note owned subsequent to the conversion at issue, and the date on which such
conversion is to be effected, which date may not be prior to the date the Holder
delivers such Notice of Conversion and the Note to the Company by overnight
delivery service (the “Conversion Date”). If no Conversion Date is specified in
a Notice of Conversion, the Conversion Date shall be the Trading Day immediately
following the date that such Notice of Conversion and applicable stock
certificates are received by the Company. The calculations and entries set forth
in the Notice of Conversion shall control in the absence of manifest or
mathematical error. The principal amount of this Note being converted into
Common Stock in accordance with the terms hereof shall be canceled and may not
be reissued.
 
-3-

--------------------------------------------------------------------------------


(e) Automatic Conversion Upon Change of Control. This Note shall be
automatically converted into Common Stock at the Conversion Price upon the close
of business on the business day immediately preceding the date fixed for
consummation of any transaction resulting in a Change of Control of the Company
(an “Automatic Conversion Event”). A “Change in Control” means a consolidation
or merger of the Company with or into another company or entity in which the
Company is not the surviving entity or the sale of all or substantially all of
the assets of the Company to another company or entity not controlled by the
then existing stockholders of the Company in a transaction or series of
transactions. The Company shall not be obligated to issue certificates
evidencing the Common Stock or other consideration issuable upon such conversion
unless this Note is either delivered to the Company or its transfer agent or the
Holder notifies the Company or its transfer agent in writing that such
certificates have been lost, stolen, or destroyed and executes an agreement
satisfactory to the Company to indemnify the Company from any loss incurred by
it in connection therewith. Upon the conversion of this Note pursuant to this
Section 3(e), the Company shall promptly send written notice thereof, by hand
delivery or by overnight delivery, to the Holder at its address then shown on
the records of the Company, which notice shall state that this Note must be
surrendered at the office of the Company (or of its transfer agent for the
Common Stock, if applicable).
 
(f) Beneficial Ownership Limitation. Except as provided in Section 3(e) of this
Note, which shall apply as stated therein if an Automatic Conversion Event shall
occur, the Company shall not effect any conversion of this Note, and the Holder
shall not have the right to convert any portion of this Note to the extent that
after giving effect to such conversion, the Holder (together with the Holder’s
affiliates), as set forth on the applicable Notice of Conversion, would
beneficially own in excess of 4.9% of the number of shares of the Common Stock
outstanding immediately after giving effect to such conversion.  For purposes of
the foregoing sentence, the number of shares of Common Stock beneficially owned
by the Holder and its affiliates shall include the number of shares of Common
Stock issuable upon conversion of the Note with respect to which the
determination of such sentence is being made, but shall exclude the number of
shares of Common Stock which would be issuable upon (A) conversion of the
remaining, non-converted portion of this Note beneficially owned by the Holder
or any of its affiliates, so long as such portion of this Note is not
convertible within sixty (60) days from the date of such determination, and (B)
exercise or conversion of the unexercised or non-converted portion of any other
securities of the Company (including warrants) subject to a limitation on
conversion or exercise analogous to the limitation contained herein beneficially
owned by the Holder or any of its affiliates, so long as such other securities
of the Company are not exercisable nor convertible within sixty (60) days from
the date of such determination.  For purposes of this Section 3(f), in
determining the number of outstanding shares of Common Stock, the Holder may
rely on the number of outstanding shares of Common Stock as reflected in the
most recent of the following: (A) the Company’s most recent quarterly reports,
Form 10-Q, Form 10-QSB, Annual Reports, Form 10-K, or Form 10-KSB, as the case
may be, as filed with the Commission under the Exchange Act (B) a more recent
public announcement by the Company or (C) any other written notice by the
Company or the Company’s transfer agent setting forth the number of shares of
Common Stock outstanding.  Upon the written or oral request of the Holder, the
Company shall within two (2) Trading Days confirm orally and in writing to the
Holder the number of shares of Common Stock then outstanding.  In any case, the
number of outstanding shares of Common Stock shall be determined after giving
effect to the conversion or exercise of securities of the Company, including the
Note, by the Holder or its affiliates since the date as of which such number of
outstanding shares of Common Stock was publicly reported by the Company.
Beneficial ownership shall be calculated in accordance with Section 13(d) of the
Exchange Act. This Section 3(f) may be not be waived or amended. The limitation
set forth in this Section 3(f) is referred to as the “4.9% Limitation.”
 
-4-

--------------------------------------------------------------------------------


(g) Mechanics of Conversion
 
(i) Delivery of Certificate Upon Conversion. Except as otherwise set forth
herein, not later than three Trading Days after each Conversion Date (the “Share
Delivery Date”), the Company shall deliver to the Holder (A) a certificate or
certificates which, after the Effective Date, shall be free of restrictive
legends and trading restrictions (other than those required by the Agreement)
representing the number of shares of Common Stock being acquired upon the
conversion of this Note, and (B) a bank check in the amount of accrued and
unpaid dividends (if the Company has elected or is required to pay accrued
dividends in cash). After the Effective Date, the Company shall, upon request of
the Holder, deliver any certificate or certificates required to be delivered by
the Company under this Section electronically through the Depository Trust
Company or another established clearing Company performing similar functions if
the Company’s transfer agent has the ability to deliver shares of Common Stock
in such manner. If in the case of any Notice of Conversion such certificate or
certificates are not delivered to or as directed by the applicable Holder by the
third Trading Day after the Conversion Date, the Holder shall be entitled to
elect by written notice to the Company at any time on or before its receipt of
such certificate or certificates thereafter, to rescind such conversion, in
which event the Company shall immediately return the this Note to the Holder.
 
(ii) Obligation Absolute; Partial Liquidated Damages. The Company’s obligations
to issue and deliver the Conversion Shares upon conversion of this Note in
accordance with the terms hereof are absolute and unconditional, irrespective of
any action or inaction by the Holder to enforce the same, any waiver or consent
with respect to any provision hereof, the recovery of any judgment against any
Person or any action to enforce the same, or any setoff, counterclaim,
recoupment, limitation or termination, or any breach or alleged breach by the
Holder or any other Person of any obligation to the Company or any violation or
alleged violation of law by the Holder or any other person, and irrespective of
any other circumstance which might otherwise limit such obligation of the
Company to the Holder in connection with the issuance of such Conversion Shares.
In the event a Holder shall elect to convert any or all of this Note, the
Company may not refuse conversion based on any claim that such Holder or any one
associated or affiliated with the Holder of has been engaged in any violation of
law, agreement or for any other reason (other than the inability of the Company
to issue shares of Common Stock as a result of the 4.9% Limitation) unless, an
injunction from a court, on notice, restraining and or enjoining conversion of
all or part of this Note shall have been sought and obtained and the Company
posts a surety bond for the benefit of the Holder in the amount of 150% of the
Conversion Value of the principal amount of the Note outstanding (i.e., the
value of the shares of Common Stock issued upon conversion of such principal
amount of this Note) which is subject to the injunction, which bond shall remain
in effect until the completion of arbitration/litigation of the dispute and the
proceeds of which shall be payable to such Holder to the extent it obtains
judgment. In the absence of an injunction precluding the same, the Company shall
issue Conversion Shares or, if applicable, cash, upon a properly noticed
conversion. If the Company fails to deliver to the Holder such certificate or
certificates pursuant to Section 3(g)(i) within two Trading Days of the Share
Delivery Date applicable to such conversion, the Company shall pay to such
Holder, in cash, as liquidated damages and not as a penalty, for each $5,000 of
Conversion Value of Note being converted, $50 per Trading Day (increasing to
$100 per Trading Day after three (3) Trading Days and increasing to $200 per
Trading Day six (6) Trading Days after such damages begin to accrue) for each
Trading Day after the Share Delivery Date until such certificates are delivered.
Nothing herein shall limit a Holder’s right to pursue actual damages for the
Company’s failure to deliver certificates representing shares of Common Stock
upon conversion within the period specified herein and such Holder shall have
the right to pursue all remedies available to it hereunder, at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief.
 
-5-

--------------------------------------------------------------------------------


(iii) Compensation for Buy-In on Failure to Timely Deliver Certificates Upon
Conversion. If the Company fails to deliver to the Holder such certificate or
certificates pursuant to Section 6(d)(i) by a Share Delivery Date, and if after
such Share Delivery Date the Holder purchases (in an open market transaction or
otherwise) Common Stock to deliver in satisfaction of a sale by such Holder of
the Conversion Shares which the Holder was entitled to receive upon the
conversion relating to such Share Delivery Date (a “Buy-In”), then the Company
shall pay in cash to the Holder the amount by which (x) the Holder’s total
purchase price (including brokerage commissions, if any) for the Common Stock so
purchased exceeds (y) the product of (1) the aggregate number of shares of
Common Stock that such Holder was entitled to receive from the conversion at
issue multiplied by (2) the price at which the sell order giving rise to such
purchase obligation was executed. For example, if the Holder purchases Common
Stock having a total purchase price of $11,000 to cover a Buy-In with respect to
an attempted conversion of a portion of this Note with respect to which the
aggregate sale price giving rise to such purchase obligation is $10,000, under
clause (A) of the immediately preceding sentence the Company shall be required
to pay the Holder $1,000. The Holder shall provide the Company written notice
indicating the amounts payable to the Holder in respect of the Buy-In, together
with applicable confirmations and other evidence reasonably requested by the
Company. Nothing herein shall limit a Holder’s right to pursue any other
remedies available to it hereunder, at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief with
respect to the Company’s failure to timely deliver certificates representing
shares of Common Stock upon conversion of this Note as required pursuant to the
terms hereof.
 
(iv) Reservation of Shares Issuable Upon Conversion. The Company covenants that
it will at all times reserve and keep available out of its authorized and
unissued shares of Common Stock solely for the purpose of issuance upon
conversion of this Note, each as herein provided, free from preemptive rights or
any other actual contingent purchase rights of persons other than the Holders,
not less than such number of shares of the Common Stock as shall (subject to any
additional requirements of the Company as to reservation of such shares set
forth in the Purchase Agreement) be issuable (taking into account the
adjustments and restrictions of Section 3(h)) upon the conversion of this Note.
The Company covenants that all shares of Common Stock that shall be so issuable
shall, upon issue, be duly and validly authorized, issued and fully paid,
nonassessable and, if the Conversion Shares Registration Statement is then
effective under the Securities Act, registered for public sale in accordance
with such Conversion Shares Registration Statement.
 
(v) Fractional Shares. Upon a conversion hereunder, the Company shall not be
required to issue stock certificates representing fractions of shares of the
Common Stock. All fractional shares shall be carried forward and any fractional
shares which remain after the Holder converts the full principal amount of this
Note shall be dropped and eliminated.
 
(vi) Transfer Taxes. The issuance of certificates for shares of the Common Stock
on conversion of this Note shall be made without charge to the Holders thereof
for any documentary stamp or similar taxes that may be payable in respect of the
issue or delivery of such certificate, provided that the Company shall not be
required to pay any tax that may be payable in respect of any transfer involved
in the issuance and delivery of any such certificate upon conversion in a name
other than that of the Holder and the Company shall not be required to issue or
deliver such certificates unless or until the person or persons requesting the
issuance thereof shall have paid to the Company the amount of such tax or shall
have established to the satisfaction of the Company that such tax has been paid.
 
-6-

--------------------------------------------------------------------------------


(vii) Absolute Obligation. Except as expressly provided herein, no provision of
this Note shall alter or impair the obligation of the Company, which is absolute
and unconditional, to pay the liquidated damages (if any) on, this Note at the
time, place, and rate, and in the coin or currency, herein prescribed.
 
(h) Certain Adjustments.
 
(i) Stock Dividends and Stock Splits. If the Company, at any time while this
Note is outstanding: (A) shall pay a stock dividend or otherwise make a
distribution or distributions on shares of its Common Stock or any other equity
or equity equivalent securities payable in shares of Common Stock (which, for
avoidance of doubt, shall not include any shares of Common Stock issued by the
Company pursuant to this Note), (B) subdivide outstanding shares of Common Stock
into a larger number of shares, (C) combine (including by way of reverse stock
split) outstanding shares of Common Stock into a smaller number of shares, or
(D) issue by reclassification of shares of the Common Stock any shares of
capital stock of the Company, then the Conversion Price shall be multiplied by a
fraction of which the numerator shall be the number of shares of Common Stock
(excluding treasury shares, if any) outstanding before such event and of which
the denominator shall be the number of shares of Common Stock outstanding after
such event. Any adjustment made pursuant to this Section 3(h)(i) shall become
effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution and shall become
effective immediately after the effective date in the case of a subdivision,
combination or re-classification.
 
(ii) Price Adjustment. Until such time as the Investors hold no Securities,
except for (i) Exempt Issuances, (ii) issuances covered by Sections 3(h)(i),
3(h)(iii) and 3(i) of this Note, or (iii) an issuance of Common Stock upon
exercise or upon conversion of warrants, options or other convertible securities
for which an adjustment has already been made pursuant to this Section 3(h), as
to all of which this Section 3(h)(ii) does not apply, if the Company sells or
issues Common Stock at a price, or issues warrants, options, convertible debt or
equity securities with a exercise price per share or conversion price which is
less than the Conversion Price then in effect (such lower sales price,
conversion or exercise price, as the case may be, being referred to as the
“Lower Price”), the Conversion Price in effect from and after the date of such
transaction shall be reduced to the Lower Price. For purpose of determining the
exercise price of warrants issued by the Company, the price, if any, paid per
share for the warrants shall be added to the exercise price of the warrants.
 
(iii) Conversion Price Adjustment Based on Pre-Tax Income Per Share.
 
(A) In the event the Company’s consolidated Pre-Tax Income for the year ended
December 31, 2006 is less than $.034 per share on a fully-diluted basis, then
the Conversion Price shall be reduced by the percentage shortfall, up to a
maximum of 35%. Thus, if Pre-Tax Income for the year ended December 31, 2006 is
$.0289 per share on a fully-diluted basis, the Conversion Price shall be reduced
by 15%. Such reduction shall be made at the time the Company files its Form
10-KSB for the year ended December 31, 2006, and shall apply to the Note and all
shares of the Series A Preferred Stock, as the case may be, which are
outstanding on the date the Form 10-KSB is filed, or, if not filed on time, on
the date that filing was required.
 
(B) In the event the Company’s consolidated Pre-Tax Income for the year ended
December 31, 2007 is less than $.051 per share on a fully-diluted basis, then
the Conversion Price then in effect shall be reduced by the percentage
shortfall, up to a maximum of 35%. Thus, if Pre-Tax Income for the year ended
December 31, 2007 is $.04335 per share on a fully-diluted basis, the Conversion
Price shall be reduced by 15%. Such reduction shall be made at the time the
Company files its Form 10-KSB for the year ended December 31, 2007, and shall
apply to the Note and all shares of the Series A Preferred Stock, as the case
may be, which are outstanding on the date the Form 10-KSB is filed, or, if not
filed on time, on the date that filing was required.
 
-7-

--------------------------------------------------------------------------------


(C) For purpose of determining Pre-Tax Income Per Share on a fully-diluted
basis, all shares of Common Stock issuable upon conversion of convertible
securities and upon exercise of warrants and options shall be deemed to be
outstanding, regardless of whether (i) such shares are treated as outstanding
for determining diluted earnings per share under GAAP, (ii) such securities are
“in the money,” or (iii) such shares may be issued as a result of the 4.9%
Limitation.
 
(i) Pro Rata Distributions. If the Company, at any time while this Note is
outstanding, shall distribute to all holders of Common Stock (and not to
Holders) evidences of its indebtedness or assets or rights or warrants to
subscribe for or purchase any security, then in each such case the Conversion
Price shall be determined by multiplying such Conversion Price in effect
immediately prior to the record date fixed for determination of stockholders
entitled to receive such distribution by a fraction of which the denominator
shall be the VWAP determined as of the record date mentioned above, and of which
the numerator shall be such VWAP on such record date less the then fair market
value at such record date of the portion of such assets or evidence of
indebtedness so distributed applicable to one outstanding share of the Common
Stock as determined by the Board of Directors in good faith. In either case the
adjustments shall be described in a statement provided to the Holders of the
portion of assets or evidences of indebtedness so distributed or such
subscription rights applicable to one share of Common Stock. Such adjustment
shall be made whenever any such distribution is made and shall become effective
immediately after the record date mentioned above.
 
(j) Calculations. All calculations under Section 3(h) of this Note shall be made
to the nearest cent or the nearest 1/100th of a share, as the case may be. The
number of shares of Common Stock outstanding at any given time shall not include
shares owned or held by or for the account of the Company or any of its
subsidiaries. For purposes of this Section 3(h), the number of shares of Common
Stock deemed to be issued and outstanding as of a given date shall be the sum of
the number of shares of Common Stock (excluding treasury shares and shares owned
by subsidiaries, if any) actually issued and outstanding.
 
(k) Notice to Holders.
 
(i) Adjustment to Conversion Price. Whenever the Conversion Price is adjusted
pursuant to this Section 3, the Company shall promptly mail to each Holder a
notice setting forth the Conversion Price after such adjustment and setting
forth a brief statement of the facts requiring such adjustment. If the Company
issues a variable rate security, despite the prohibition thereon in the Purchase
Agreement, the Company shall be deemed to have issued Common Stock or Common
Stock Equivalents at the lowest possible conversion or exercise price at which
such securities may be converted or exercised in the case of a Variable Rate
Transaction (as defined in the Purchase Agreement), or the lowest possible
adjustment price in the case of an MFN Transaction (as defined in the Purchase
Agreement).
 
(ii) Notices of Other Events. If (A) the Company shall declare a dividend (or
any other distribution) on the Common Stock; (B) the Company shall declare a
redemption of the Common Stock; (C) the Company shall authorize the granting to
all holders of the Common Stock rights or warrants to subscribe for or purchase
any shares of capital stock of any class or of any rights; (D) the approval of
any stockholders of the Company shall be required in connection with any
reclassification of the Common Stock or any Fundamental Transaction, (E) the
Company shall authorize the voluntary or involuntary dissolution, liquidation or
winding up of the affairs of the Company; then in each case, the Company shall
cause to be filed at each office or agency maintained for the purpose of
conversion of this Note, and shall cause to be mailed to the Holders at their
last addresses as they shall appear upon the stock books of the Company, at
least 30 calendar days prior to the applicable record or effective date
hereinafter specified, a notice stating (x) the date on which a record is to be
taken for the purpose of such dividend, distribution, redemption, rights or
warrants, or if a record is not to be taken, the date as of which the holders of
the Common Stock of record to be entitled to such dividend, distributions,
redemption, rights or warrants are to be determined or (y) the date on which
such reclassification is expected to become effective or close, and the date as
of which it is expected that holders of the Common Stock of record shall be
entitled to exchange their shares of the Common Stock for securities, cash or
other property deliverable upon such reclassification or Fundamental
Transaction; provided, that the failure to mail such notice or any defect
therein or in the mailing thereof shall not affect the validity of the corporate
action required to be specified in such notice.
 
-8-

--------------------------------------------------------------------------------


(l) Exempt Issuance. Notwithstanding the foregoing, no adjustment in the
Conversion Price will be made in respect of an Exempt Issuance.
 
(m) Fundamental Transaction. If, at any time while this Note is outstanding, (A)
the Company effects any merger or consolidation of the Company with or into
another Person, (B) the Company effects any sale of all or substantially all of
its assets in one or a series of related transactions, (C) any tender offer or
exchange offer (whether by the Company or another Person) is completed pursuant
to which holders of Common Stock are permitted to tender or exchange their
shares for other securities, cash or property, or (D) the Company effects any
reclassification of the Common Stock or any compulsory share exchange pursuant
to which the Common Stock is effectively converted into or exchanged for other
securities, cash or property (in any such case, a “Fundamental Transaction”),
then upon any subsequent conversion of this Note, the Holder shall have the
right to receive, for each Conversion Share that would have been issuable upon
such conversion absent such Fundamental Transaction, the same kind and amount of
securities, cash or property as it would have been entitled to receive upon the
occurrence of such Fundamental Transaction if it had been, immediately prior to
such Fundamental Transaction, the holder of one share of Common Stock (the
“Alternate Consideration”). For purposes of any such conversion, the
determination of the Conversion Price shall be appropriately adjusted to apply
to such Alternate Consideration based on the amount of Alternate Consideration
issuable in respect of one share of Common Stock in such Fundamental
Transaction, and the Company shall apportion the Conversion Price among the
Alternate Consideration in a reasonable manner reflecting the relative value of
any different components of the Alternate Consideration. If holders of Common
Stock are given any choice as to the securities, cash or property to be received
in a Fundamental Transaction, then the Holder shall be given the same choice as
to the Alternate Consideration it receives upon any conversion of this Note
following such Fundamental Transaction. To the extent necessary to effectuate
the foregoing provisions, any successor to the Company or surviving entity in
such Fundamental Transaction shall assume this Note.
 
Article 4.
Miscellaneous


(a) Transferability. This Note shall not be transferred except in a transaction
exempt from registration pursuant to the Securities Act and applicable state
securities law. The Company shall treat as the owner of this Note the person
shown as the owner on its books and records.
 
(b) Limited Right of Prepayment. The Company shall have the right to prepay this
Note, in whole or in part at any time, on not less than three days notice, on or
prior to the 5:30 PM, New York City time, on December 2, 2006. Thereafter, the
Company shall have no right to prepay this Note.
 
-9-

--------------------------------------------------------------------------------


(c) WAIVER OF TRIAL BY JURY. IN ANY LEGAL PROCEEDING TO ENFORCE PAYMENT OF THIS
NOTE, THE COMPANY WAIVES TRIAL BY JURY.
 
(d) WAIVER OF ANY RIGHT OF COUNTERCLAIM. EXCEPT AS PROHIBITED BY LAW, THE
COMPANY HEREBY WAIVES ANY RIGHT TO ASSERT ANY CLAIM IT MAY HAVE AGAINST THE
HOLDER OF THIS NOTE BY WAY OF A COUNTERCLAIM (OTHER THAN A COMPULSORY
COUNTERCLAIM) IN ANY ACTION ON THIS NOTE.
 
(e) Usury Saving Provision. All payment obligations arising under this Note are
subject to the express condition that at no time shall the Company be obligated
or required to pay interest at a rate which could subject the holder of this
Note to either civil or criminal liability as a result of being in excess of the
maximum rate which the Company is permitted by law to contract or agree to pay.
If by the terms of this Note, the Company is at any time required or obligated
to pay interest at a rate in excess of such maximum rate, the applicable rate of
interest shall be deemed to be immediately reduced to such maximum rate, and
interest thus payable shall be computed at such maximum rate, and the portion of
all prior interest payments in excess of such maximum rate shall be applied and
shall be deemed to have been payments in reduction of principal.
 
(f) Notice to Company. Notice to the Company shall be given to the Company at
its principal executive offices, presently located at 2200 Arthur Kill Road,
Staten Island, NY 10309, attention of Mr. Robert Moyer, CEO, or to such other
address or person as the Company may, from time to time, advise the holder of
this Note, or to the holder of this Note at the address set forth on the
Company’s records, with a copy to Darrin Ocasio, Esq., Sichenzia Ross Friedman
Ference LLP, 1065 Avenue of the Americas, New York, New York 10018. Notice shall
be given by hand delivery, certified or registered mail, return receipt
requested, overnight courier service which provides evidence of delivery, or by
telecopier if confirmation of receipt is given or of confirmation of
transmission is sent as herein provided.
 
(g) Governing Law. This Note shall be governed by the laws of the State of New
York applicable to agreements executed and to be performed wholly within such
state. The Company hereby (i) consents to the exclusive jurisdiction of the
United States District Court for the Southern District of New York and Supreme
Court of the State of New York in the County of New York in any action relating
to or arising out of this Note, (ii) agrees that any process in any such action
may be served upon it either (x) by certified or registered mail, return receipt
requested, or by an overnight courier service which obtains evidence of
delivery, with the same full force and effect as if personally served upon him
in New York City or (y) any other manner permitted by law, and (iii) waives any
claim that the jurisdiction of any such tribunal is not a convenient forum for
any such action and any defense of lack of in personam jurisdiction with respect
thereto.
 
(h) Expenses. In the event that the Holder commences a legal proceeding in order
to enforce its rights under this Note, the Company shall pay all reasonable
legal fees and expenses incurred by the holder with respect thereto.
 
IN WITNESS WHEREOF, the Company has executed this Note as of the date and year
first aforesaid.
 

        JORDAN 1 HOLDINGS COMPANY  
   
   
    By:   /s/ Robert P. Moyer  

--------------------------------------------------------------------------------

Name: Robert P. Moyer   Title: Chief Executive Officer


-10-

--------------------------------------------------------------------------------





NOTICE OF CONVERSION




[To be Signed Only Upon Conversion
of Part or All of Notes]


Jordan 1 Holdings Company


The undersigned, the holder of the foregoing Note, hereby surrenders such Note
for conversion into shares of Common Stock of Jordan 1 Holdings Company to the
extent of $       * unpaid principal amount of due on such Note, and requests
that the certificates for such shares be issued in the name of       , and
delivered to      , whose address
is                                                                            .




Dated:     
 
 
 
 
                                                                   
(Signature)


(Signature must conform in all respects to name of holder as specified on the
face of the Note.)


 
* Insert here the unpaid principal amount of the Note (or, in the case of a
partial conversion, the portion thereof as to which the Note is being
converted). In the case of a partial conversion, a new Note will be issued and
delivered, representing the unconverted portion of the unpaid principal amount
of this Note, to or upon the order of the holder surrendering such Note.
 
-11-

--------------------------------------------------------------------------------

